DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 06/29/2020 and 08/31/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “medium” leaves open the possibility that the medium could be transitory.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshet (US 2020/0107818 A1) in view of Compas (US 2018/0107787 A1).

Consider claims 1, 13 and 25, Keshet discloses a computer-implemented method for training neural networks of an automated workflow performed by a software component executing on a server, (paragraph 30; A medical imaging workflow and devices involved in the workflow can be configured, monitored, and updated throughout operation of the medical imaging workflow and devices. Machine learning can be used to help configure, monitor, and update the medical imaging workflow and devices.) the server in network communication with remote computers at respective laboratories, (paragraph 132; transmitted to another clinical system) the respective laboratories maintaining image file archives comprising image files, the method comprising: (abstract; image data processing)
downloading and installing a client and a set of neural networks to a first remote computer of a first laboratory, (paragraph 109; first-type neural networks 1412-1416 NN1 and second-type neural network 1420) the client accessing the image files of the first laboratory (figure 18; At block 1802, image data is captured. For example, one or more 2D and/or B-Mode images are captured by the imaging device 100 and relayed to the image capturer 1062.)  to train the set of neural networks and to upload a first trained set of neural networks to the server; (paragraph 136; At block 1814, filter output is provided to a first set of neural networks. The first set of neural networks processes output from the FFT to generate a probability of membership in each available study classification. For example, the neural networks to process the filtered Doppler segment data along with parameters to determine a probability that each segment belongs to one of thirteen possible categorizes or classifications of exam type. Thus, an output from each of the neural networks is a set of probabilities that the given segment resides in each possible class. The neural network analysis is completed for all Doppler segments available.)
downloading and installing the client and the first trained set of neural networks to a second remote computer of a second laboratory, (paragraph 132; transmitted to another clinical system for processing) the client accessing the image files of the second laboratory to continue to train the first trained set of neural networks and to upload a second trained set of neural networks to the server; and (paragraph 138; At block 1820, the resized image is applied to a second neural network. For example, the neural network processes the resized image along with parameters to determine a probability that the image belongs to one of thirteen possible categorizes or classifications of exam type. Thus, an output from the neural network is a set of probabilities that the image resides in each possible class.)
continuing the process until the client and the second trained set of neural networks is downloaded and installed to a last remote computer of a last laboratory, the client accessing the image files of the last laboratory to continue to train the second trained set of neural networks and to upload a final trained set of neural networks to the server.  (figure 18, step 1824; paragraph 139; At block 1824, the Doppler study type is classified based on the combination of the output of NN1 and NN2. For example, after combination, a highest probability class of the 13 possible classes is the most likely classification of the imaging study. The study is inferred to be of that class for automated selection of an algorithm/model and processing of the study data.)
Keshet fails to specifically disclose the image files are echocardiogram image files. 
In related art, Compas discloses workflows for automatic measurement of Doppler (abstract) where the image files are echocardiogram image files (see at least figures 2A-2B and figure 3A and associated text)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Compas into the teachings of Keshet to (paragraph 32)

Consider claims 2 and 14, Keshet, as modified by Compas, discloses the claimed invention wherein the echocardiogram image file archives of one or more of the laboratories contain un-labelled echocardiogram images, the method further comprising: processing, by the client, the un-labeled echocardiogram images to create labelled echocardiogram images, and storing the labeled echocardiogram images in a structured database prior to training.  (Compas: paragraph 85: A mode label indicative of a mode of each of the plurality of frames is determined.)

Consider claims 3 and 15, Keshet, as modified by Compas, discloses the claimed invention wherein storing the structured database locally at the one or more laboratories to comply with security requirements.  (paragraph 132; the measurement output can be displayed, reported, stored, transmitted to another clinical system for processing)

Consider claims 4 and 16, Keshet, as modified by Compas, discloses the claimed invention wherein storing the structured database remotely at the server.  (paragraph 148)

Consider claims 5 and 17, Keshet, as modified by Compas, discloses the claimed invention wherein using both real echocardiogram images and artificial echocardiogram images as training data.  (paragraphs 47-48; trained on a set of expert classified data and then machine can be deployed for use, e.g. testing the machine with “real” data)

Consider claims 6 and 18, Keshet, as modified by Compas, discloses the claimed invention wherein using, by the software component executing on the server, the final trained set of neural networks in an analysis mode to automatically recognize and analyze the echocardiogram images in the patient studies of the respective labs.  (figure 18, step 1824; classify Doppler study based on the combination of the output of NN1 and NN2)

Allowable Subject Matter
Claims 7-12 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
	Beymer (US 2018/0108125 A1) discloses automatic detection of disease from analysis of
echocardiographer findings in echocardiogram videos is provided. In various embodiments, a
plurality of medical images containing embedded text are read. The plurality of medical images
are clustered into a plurality of clusters. Medical images of a first cluster of the plurality of
clusters are ranked based on the frequency of measurement names within the medical images of
the first cluster. A candidate tabular template is generated indicative of a layout of measurement
name/value pairs within the medical images of the first cluster. According to the candidate
tabular template, optical character recognition is applied to one of the plurality of medical
images of the first cluster to extract candidate measurements. The candidate tabular template
and the candidate measurements are presented to a user. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665